PAUL E. DANIELSON, Justice. | Respectfully, I dissent. Our case law makes clear, and the majority acknowledges, that once a pro se motion is filed by a represented party, a circuit court should exercise its discretion to either (1) strike the pro se motion on the ground that the defendant is represented by counsel and thus was not entitled to proceed pro se, or (2) otherwise make an appropriate ruling on the motion. See Urquhart v. Davis, 342 Ark. 9, 25 S.W.3d 411 (2000); Monts v. Lessenberry, 305 Ark. 202, 806 S.W.2d 379 (1991). In either event, “disposition should be prompt and made a matter of record.” Urquhart, 342 Ark. at 9, 25 S.W.3d at 411 (emphasis added); Monts, 305 Ark. at 206, 806 S.W.2d at 382 (emphasis added). Here, the majority affirms the circuit court’s action on the basis that the circuit | ¡.court’s grant of summary judgment “effectively” denied Shields’s motion to enlarge time, thus disposing of Shields’s pro se motion. Such a holding is in clear conflict with our case law. The circuit court was required to dispose of Shields’s motion promptly and as a matter of record. Thus, the circuit court was required to act affirmatively, not “effectively.” Because the circuit court neither struck Shields’s motion, nor acted on the motion, I would reverse and remand. See, e.g., Urquhart v. Davis, 341 Ark. 653, 19 S.W.3d 21 (2000); Monts v. Lessenberry, supra. BROWN and IMBER, JJ., join.